DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3, 5, 7 and 10 are currently under examination. Claims 2, 4, 6, 8-9 and 10 have been cancelled. Claims 1 and 10 are amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher B. Linder on 06/15/2021.
The application has been amended the claims as follows:
1. (Currently Amended) A composition, comprising: an iminium catalyst having the following structure:


    PNG
    media_image1.png
    192
    333
    media_image1.png
    Greyscale

wherein R1 is -CF3; 
wherein R2 is selected from the group consisting of: -CH3, -Ph, -CF5, -CF3, -CH2Ph, -cyclohexyl, -adamantyl, -cyclopropyl, -CnHn+2, CnFn+2, biphenyl, substituted biphenyl, alkyl, substituted alkyl, perfluoroalkyl, aryl, perfluroraryl, substituted aryl, and glycosyl; 
wherein each R3 is independently selected from the group consisting of: -CH3, -CH2CH2-, -Ph, -CH2Ph, 3, -CO2CH3, -CnHn+2, -CnFn+2, cycloalkyl, substituted cycloalkyl, aryl, and perfluoroaryl; 
wherein each R4 is independently selected from the group consisting of: -CH3, - CH2CH2-, -F, -CF3, alkyl, substituted alkyl, perfluoroalkyl, cycloalkyl, substituted cycloalkyl, and perfluorocycloalkyl;
wherein R5 is selected from the group consisting of: -H, -F, -Cl, -Br, -l, CF3, -C6F5, -NO2, -OCH3, Ph, -p-C6H4NO2, -OH, and alkyl; 
wherein R6 is selected from the group consisting of: -H, -F, -Cl, -Br, -l, CF3, -C6F5, -NO2, -OCH3, Ph, -p-C6H4NO2, -OH, and alkyl; 
wherein R7 is selected from the group consisting of: -H, -F, -Cl, -Br, -l, CF3, -C6F5, -NO2, -OCH3, Ph, -p-C6H4NO2, -OH, and alkyl; 
8 is selected from the group consisting of: -H, -F, -Cl, -Br, -l, CF3, -C6F5, -NO2, -OCH3, Ph, -p-C6H4NO2, CH2Ph, -t-Bu, i-Pr, -OH, and alkyl; 
4-, -BPh4-, SbF6-, PF6-, CIO4-, - CF3CO2-, CH3SO3-, F-, Cl-, Br-, I-, tetrakis(3,5-bis(trifluoromethyl)phenyl)borate.
Allowable Subject Matter
Claims 1, 3, 5,7 and 10 are allowed.
The closest prior art are Heer et al. (Synthetic Communications, 2002, 32(16), 2555-2563) and Madison et al. (US 5, 360, 569).).
Heer et al. teach a anticonvulsant comprising the compound 16 of 3,4-dihydro-2, 4, 4-trimethyl-7-nitro isoquinolinium iodide having the structure as shown below (Scheme 6, page 2559):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Madison et al. teach a bleach composition comprising a quaternary imine salt 1 having the structure as shown below (Table I col. 4, lines 20-63):

    PNG
    media_image3.png
    736
    496
    media_image3.png
    Greyscale

However, none of Madson et al., Heer et al. and any prior arts of the record specific discloses a composition comprising an iminium catalyst  as per applicant claim 1.  As a result, independent claim 1 and dependent claims 3, 5, 7 and 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/             Primary Examiner, Art Unit 1732